Case 2:19-cv-20931-MCA-LDW Document 46 Filed 02/11/20 Page 1 of 7 PageID: 1033




                                  CITY OF JERSEY CITY
                                    DEPARTMENT OF LAW
                          CITY HALL ● 280 GROVE STREET ● JERSEY CITY, NJ 07302
                                 PHONE (201) 547-5229 ● FAX (201) 547-5230

  STEVEN M. FULOP                                                                   PETER J. BAKER
 MAYOR OF JERSEY CITY                                                             CORPORATION COUNSEL




                                                February 11, 2020

 via ECF Only
 Honorable Madeline Cox Arleo, U.S.D.J.
 United States District Court
 District of New Jersey
 Martin Luther King Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

            Re:         City of Newark v. City of New York, et al.
                        Civil Action 2:19-cv-20931 (MCA)(LDW)

 Dear Judge Cox Arleo:

            The undersigned represents the City of Jersey City (“Jersey

 City”), who has filed a Motion to Intervene as Plaintiff, in the

 above-captioned matter. Currently pending before Your Honor is

 Jersey             City’s       motion   to   intervene,      which   is    returnable          on

 February 18, 2020.

            Proposed         Intervener        Jersey   City    submits     the   following

 informal               letter    brief   in    Reply   to   the    Opposition    filed          by

 Defendant City of New York (“New York City”).
Case 2:19-cv-20931-MCA-LDW Document 46 Filed 02/11/20 Page 2 of 7 PageID: 1034



    A. THE CITY OF JERSEY CITY HAS STANDING TO INTERVENE AS OF
       RIGHT

       In Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992), the

 United States Supreme Court articulated a three-part test to

 determine whether or not a party has standing to sue: plaintiff

 must have suffered an actual or threatened injury, which can be

 fairly traceable to the conduct challenged before the court, and

 the   injury    must      be    likely   to     be   redressed   by   a     favorable

 decision by the court. Id. at 560, 561. Moreover, to establish

 standing, it is not necessary for litigants to demonstrate that

 they will prevail on the merits of their claim. See Warth v.

 Seldin, 422 U.S. 490 at 500.

       The contours of the injury-in-fact requirement, while not

 precisely      defined,        are   very   generous,     requiring       only   that

 claimant allege some specific, identifiable trifle of injury."

 Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 278 (3d Cir.

 2014).    “At the pleading stage, general factual allegations of

 injury resulting from defendant’s conduct may suffice.” Lujan,

 504 U.S. at 561.

       Jersey City has suffered an injury in fact because it has a

 concrete legally protected interest in making sure that New York

 City does not direct commerce in New Jersey, by directing and

 placing residents in Jersey City in situations created by the

 incentives     in   the    SOTA      program.    New   York   City    has    directed
Case 2:19-cv-20931-MCA-LDW Document 46 Filed 02/11/20 Page 3 of 7 PageID: 1035



 formerly homeless individuals to Jersey City under the guise of

 safe, suitable housing, for the recipients to turn around and

 find that the housing is not only unsuitable but they now have

 no legal recourse in the state of New Jersey. The SOTA program

 unlawfully       burdens        Jersey    City     with   the      consequences           of

 landlords who materially misrepresented the conditions of their

 properties.       These     landlords      were     incentivized         by     the   SOTA

 program    which       offered     up    front    payment    of    rent       and     legal

 contracts that had no force or effect outside of New York City.

 It is now on Jersey City to attempt to identify or find SOTA

 recipients or landlords who abused the SOTA program. Several

 Jersey City residents, placed within the City at the direction

 of the SOTA program managers, were promised habitable living

 quarters by landlords and DHS employees who failed to properly

 inspect    these       properties,       leaving    individuals      in       unsuitable

 living conditions without proper legal recourse. This has placed

 residents in imminent, immediate harm of living in dangerous

 conditions that the City of Jersey City must now rectify.                                 If

 the same landlords own several properties, it is easy to see how

 these landlords could have effected entire homes, buildings or

 blocks.    It    has    been    clearly    documented       that    lack      of    proper

 oversight       and    poorly     designed   paperwork       left    SOTA       families

 placed    outside      of   New   York    City     in   trouble    and     at      risk   of
Case 2:19-cv-20931-MCA-LDW Document 46 Filed 02/11/20 Page 4 of 7 PageID: 1036



 falling back into homelessness, which would then burden Jersey

 City over the Defendant. Jersey City must be able to protect its

 residents by conducting safety inspections at these properties, to

 ensure habitable living conditions.

        Second, this harm can be fairly traceable back to the SOTA

 program.         The DOI report was not solely based on the conditions in

 Newark.    The    report          specifically      details      how     any   recipient      placed

 outside of New York City would run into legal enforcement problems,

 because the documents drafted and used to cement the relationship

 between the SOTA recipients, landlords, brokers and the DHS, were New

 York   City   specific.            Obviously,      recipients       placed       in    Jersey      City

 experience    the          same   difficulties      at     those    placed       in    Newark,     East

 Orange, or Miami, Florida.

        Lastly,        an    entry      by   this   Court    of     an    order     requiring       that

 inspections be conducted into the housing of the current recipients

 located in Jersey City would be extremely favorable in assisting the

 City to confirm that its residents are in safe, suitable housing and

 are not at the mercy of landlords who misrepresented their housing to

 DHS to make large sums of money quickly.                      It would also allow the City

 to issue violations and correct landlord behavior.


    B. THE CITY OF JERSEY CITY HAS MET THE REQUIREMENTS OF FEDERAL
       RULE OF CIVIL PROCEDURE 24(a) AND SHOULD BE ALLOWED TO
       INTERVENE IN THIS ACTION

        Fed.      R.    Civ.       P.    24    is    broadly        construed          in   favor    of

 potential        intervenors.               The    Rule    provides          (1)      upon   timely

 application           anyone        shall     be    permitted           to   intervene       in     an
Case 2:19-cv-20931-MCA-LDW Document 46 Filed 02/11/20 Page 5 of 7 PageID: 1037



 action ... (2) when the applicant claims an interest relating to

 the property or transaction which is the subject of the action

 and the applicant is so situated that the disposition of the

 action    may    as    a     practical       matter    impair     or        impede   the

 applicant's      ability       to    protect    that       interest,        unless   the

 applicant's      interest      is     adequately      represented       by     existing

 parties." Fed. R. Civ. P. 24(a)(2).

       Of the articulated four-part test, the motion to intervene

 is timely, therefore there is no dispute as to the satisfaction

 of the first prong. Jersey City has a substantial interest in this

 litigation     because      Jersey    City    must    be   able   to    protect      its

 residents and clean-up any public nuisance that was caused by

 the total disincentive to landlords to maintain their housing up

 to appropriate legal standards.                This program has infringed on

 the   safety    of    all    Jersey    City    residents,     due      to    inadequate

 oversight and improperly designed paperwork. In line with the

 DOI investigation, residents who were relocated to Jersey City

 did not have their apartments properly inspected. Residents who

 were relocated to Jersey City signed leases and agreements that

 are not binding in the State of New Jersey. Jersey City has been

 precluded from speaking with the recipients of the SOTA program

 because the identities or addresses of the recipients have not

 been disclosed.        Jersey City seeks the names of these recipients
Case 2:19-cv-20931-MCA-LDW Document 46 Filed 02/11/20 Page 6 of 7 PageID: 1038



 to confirm that their housing is habitable and to offer services

 to those who may need them in order to prevent homelessness.

       The Third Circuit has interpreted Fed. R. Civ. P. 24(a)(2)

 to require proof by the moving non-party of the following four

 elements: (1) the application for intervention is timely; (2)

 the applicant has a sufficient interest in the litigation; (3)

 the interest may be affected or impaired, as a practical matter

 by the disposition of the action; and (4) the interest is not

 adequately represented by an existing party in the litigation.

       Jersey City easily meets the second prong of the test, as

 Jersey   City   has   confirmed,     through   defendants,     that   SOTA

 recipients were placed within Jersey City.           If the Court enters

 orders or injunctions affecting the SOTA program, Jersey City

 will be affected. Jersey City seeks the same information that

 the City of Newark seeks, and has partially been granted by way

 of the Honorable Dunn Wettre’s Order dated December 18, 2019.

 Jersey City has the obligation to provide suitable housing to

 every resident; to inspect, and to issue summonses or violations

 when housing is less than suitable.

       Lastly, Jersey City is in the best position to advocate and

 protect its residents, therefore it is obvious the interest it

 has in this litigation and that Newark as the sole plaintiff
Case 2:19-cv-20931-MCA-LDW Document 46 Filed 02/11/20 Page 7 of 7 PageID: 1039



 will   not   suffice   to   protect   the    interests   of   Jersey   City

 residents.

                                 CONCLUSION

        Based on the foregoing, Jersey City meets the criteria to

 intervene as a matter of right, and the Court should therefore,

 grant its request.

                                    PETER BAKER
                                    CORPORATION COUNSEL
                                    Attorneys for proposed intervenor,
                                    City of Jersey City


                                    By:   s/ Brittany M. Murray
                                          BRITTANY M. MURRAY
                                          ASSISTANT CORPORATION COUNSEL


 Dated: February 11, 2020
